Citation Nr: 1327165	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for splenectomy and incisional hernia repair scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service from August 1976 to August 1979 with a subsequent period of less than honorable service from August 1979 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for splenectomy and incisional hernia repair scars and assigned a noncompensable evaluation, effective August 21, 2007.  The Veteran filed a timely notice of disagreement as to the initially assigned noncompensable evaluation.

With the exception of a July 2013 appellant brief, a review of the Veteran's Virtual VA electronic claims file is negative for any additional information or evidence pertinent to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that a review of the objective medical evidence shows that his service-connected splenectomy and incisional hernia repair scars are worse than the initial noncompensable evaluation indicates.  In a March 2010 statement, the Veteran's representative indicated that the Veteran experiences daily pain and discomfort in the area of his splenectomy and incisional hernia repair scars, which sometimes limits his daily functioning.  

Historically, the Veteran underwent a splenectomy in 1991.  He developed a small hernia along the healed incision line approximately one year thereafter.  An August 2008, a VA surgical consultation showed left abdominal incisional and small umbilical hernias.  At that time, the hernias did not "hurt" and were easily reducible, however, it was noted that they interfered with the Veteran's normal function because he was guarded about injury.  

The Veteran underwent surgical repair of his hernias on October 8, 2008.  A pre-procedure assessment on that date showed that the Veteran denied pain.  A 5 mm umbilical hernia was repaired with a small ventralex patch and a 3 cm by 2cm ventral hernia was repaired with a 6.4 cm by 2.5 cm ventralex patch.  On follow-up approximately two weeks later, the Veteran reportedly experienced pain in the area of the surgical repair on sneezing.  Physical examination showed well healed surgical incisions with no signs of infection or recurrent hernias.  

In December 2008, the Veteran was afforded VA scars and digestive conditions examinations to determine the nature and etiology of his incisional and umbilical hernias and for evaluation of any associated scars.  He complained of occasional discomfort in the area of the scars.  The examiner diagnosed status-post splenectomy with residual scar; status-post incisional hernia repair with residual scar; and status-post umbilical hernia repair with residual scar.  The only significant findings on physical evaluation of the Veteran's surgical scars were that the color and texture of the scars was inconsistent with surrounding tissues.  Otherwise, the scars were found to be stable, non painful, non adherent to underlying tissues, and superficial without underlying soft tissue damage.  There was no elevated or depressed surface contour on palpation, inflammation, edema, or keloid formation.  The examiner found that there was no limitation of motion or function caused by the scars.  Significantly, however, the examination report states that no diagnostic or clinical tests were performed.  

The Veteran's splenectomy and incisional hernia repair scars are currently assigned a noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Diagnostic Code 7805 directs the rater to evaluate any disabling effect(s) not considered in a rating provided under 7800-04 under an appropriate diagnostic code.  Although a surface evaluation of the Veteran's scars was completed during the December 2008 examination, the examination report indicates that no diagnostic or clinical tests were performed.  Moreover, it is unclear of the extent of any functional impairment resulting from these scars.  In this regard, the Veteran's complained of daily pain and discomfort in the area of his surgical scars that sometimes limited his daily functioning.  It is unclear if these complaints are manifestations of internal scarring.  Under 38 C.F.R. 4.114, Diagnostic Code 7301, adhesions of the peritoneum will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  As the Veteran has complained of pain and limited function secondary to pain in the area of his surgical scars, the Board finds that it is necessary to afford the Veteran with an additional VA examination for consideration of the applicability of Diagnostic Code 7301 for evaluation of adhesions of the peritoneum.  

Moreover, the claimed disability was most recently evaluated in December 2008, more than four years ago.  Recent assertions that the Veteran experiences daily pain and discomfort in the area of his service-connected splenectomy and hernia repair scars, which sometimes limits his ability to function, suggest that the claimed disability may have worsened since that examination.

Finally, VA treatment records currently associated with the claims file are most recently dated in April 2009.  To ensure that the record is complete, relevant ongoing VA treatment records dating since April 2009, if any, should be obtained from the Central Texas Veterans Health Care System and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA treatment records from the Central Texas Veterans Health Care System dating since April 2009 and associate them with the claims file.

2.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his service-connected splenectomy and incisional hernia repair scars.  The claims folder, to include any relevant documents in Virtual VA, should be provided to the examiner for review in conjunction with the examination.  

The examiner should elicit from the Veteran a history of all complaints associated with the claimed disability.  All necessary tests and studies must be conducted and all findings should be reported in a detailed examination report.  

In addition to surface examination of the Veteran's splenectomy and surgical repair scars and completion of the disability benefits questionnaire pertaining to scars, the examiner should also indicate whether the Veteran currently has any recurrent hernias of any kind.  The examiner should indicate whether any current recurrent hernias, as well as prior incisional and umbilical hernias surgically repaired in October 2008, were/are caused by or related to the Veteran's service-connected splenectomy scar.

The examiner should also indicate whether there is a history of operative or other traumatic or infectious (intraabdominal) process, and if so, whether any of the following are shown: disturbance of motility; actual or partial obstruction; reflex disturbances; and the presence of pain.  If there is a finding on examination of any disturbance of motility, actual or partial obstruction, reflex disturbances, and the presence of pain, the examiner should comment on the severity of such finding(s) (i.e., mild, moderate, moderately severe, or severe).  

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the examiner believes that they are unable to offer the requested opinions without resort to mere speculation, he or she should give the reasons and bases for that conclusion, and identify any evidence that might enable them to provide the requested opinions.  

3.  Upon completion of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

